                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                    Hon. Peter G. Sheridan

                  V.                        Criminal No. 18-756

CARLOS DUVERGEL,                            ORDER FOR CONTINUANCE

                       Defendant.




      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Christopher Amore, Assistant U.S. Attorney, appearing), and

defendant Carlos Duvergel (Guillermo R. Arango, Esq., appearing), for an order

granting a continuance of proceedings in the above-captioned matter; and the

defendant being aware that he has the right to have this matter brought to trial

within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C.   §   3161(c)(1); and the defendant having consented

to such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

       1.   The failure to grant a continuance would deny counsel for the

defendant and counsel for the Government the reasonable time necessary for
                                                                                 ce.
effective preparation for trial, taking into account the exercise of due diligen

      2.    As a result of the foregoing, pursuant to 18 U.S.C.   §   3161 (h)(7)(A)
and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.

      IT IS, therefore, on this day of January, 2020,

      ORDERED that this action be, and hereby is, continued until March 31,

2020; and it is further

      ORDERED that the period from the date of this order through March 31,
                                                                     Trial
2020 be and it hereby is excluded in computing time under the Speedy

Act of 1974, 18 U.S.C.    §   3161 etseq.



                                             fr
                                            Honorable Peter G. Sheridan
                                            United States District Judge




Consented to as to form and entry:




Christopher D. Amore
Assistant U.S. Attorney




GuffierffiöR. Arrango, Esq.
Counsel for Defendant
